DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“user input elements” in claims 1, 6, 10, 15-17, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
“user input elements” is found to correspond with buttons, sliders, or any element capable of receiving user input (Brief Summary, Para 1). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 7-12, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase (US 2015/0141835). 

With respect to claim 1, Nagase discloses in at least Fig. 1, a mobile clinical viewing device, comprising: 
a frame (12); 
a display (16) secured to a first side of the frame (Para [0055], “As shown in FIG. 1 and FIG. 2, the ultrasound image diagnostic apparatus 10 as the portable ultrasound image diagnostic apparatus includes a box shaped apparatus main body 12 as a first housing, and a lid 14 as a second housing including a display panel 16 on a front face.” Wherein the display is seen as being on a first side of frame (upper face 12a), the edge of which is shown in annotated Fig. 1 below as a dashed line); and
a handle (22) secured to a second side of the frame, the handle including: 
a plurality of user input elements (18) which, in use, control one or more operations of the mobile clinical viewing device in response to input received from a user (Para [0067], “An operating region 18 is formed on a near side than the hinge 30 on the upper face 12a of the trackball, a dial, a button, etc. which can be operated by the user is provided on the operation region 18. A substantially square shaped gripping hole 20 is open in the substantial center of the operating region 18 and the hand of the user can be inserted through the gripping hole 20. In other words, the operating region 18 is provided so that the operating member is provided surrounding the gripping hole 20. Then, the user is able to grip a gripping portion 22 formed in front of the gripping hole 20 with the hand inserted through the gripping hole 20.” Wherein the handle is seen as being secured to a second side of the frame, the edge of which is circled and which is generally perpendicular to the first side (upper face 12a) to which the display is secured).

    PNG
    media_image1.png
    644
    517
    media_image1.png
    Greyscale

Wherein as shown above by the dotted arrow marking the edge of the top (first) side of the frame 12 to which the display 16 is secured and the generally perpendicular second side, the edge of which is circled, to which the handle is seen to be secured, and wherein the handle is shown to include user input elements and first and second portions, denoted with arrows. 

the mobile clinical viewing device of claim 1 wherein an outer surface of the handle slopes inwardly toward the display from a back end of the handle to a front end of the handle.

    PNG
    media_image2.png
    777
    622
    media_image2.png
    Greyscale

Wherein the interior portion of the gripping hole 20 is seen to slope inwards towards the display from a back end to a front end of the gripping hole 20.  

With respect to claim 8, Nagase discloses in at least Fig. 1, the mobile clinical viewing device of claim 1 wherein the display has an inclination angle between 20 and 70 with respect to a surface when the device is placed on the surface with the handle in contact with the surface

    PNG
    media_image3.png
    796
    563
    media_image3.png
    Greyscale

Wherein the display is on a hinge 30 (not labeled in Fig.), and wherein the display is seen to incline over a range of angles including between 20 and 70 degrees with respect to a surface on which it rests which is parallel to the bottom side of frame 12, with the handle necessarily also making contact with that surface. 

With respect to claim 9, Nagase discloses in at least Fig. 1, a clinical data acquisition system, comprising: 
a probe having at least one sensor configured to acquire physiological data of a patient (Para [0066], “As shown in FIG. 1,...an ultrasound probe P can be connected. With this, the ultrasound probe P transmits ultrasound (transmitting ultrasound) to a sample such as a live body (not shown), and the Transmission and reception necessitates at least one ultrasound sensor); and 
a mobile clinical viewing device communicatively coupleable to the probe (See Fig. 1 below, wherein the portable ultrasound device 10 is seen to be coupled to a probe), the mobile clinical viewing device including: 
a frame (12); 
a display (16) secured to a first side of the frame (Para [0055], “As shown in FIG. 1 and FIG. 2, the ultrasound image diagnostic apparatus 10 as the portable ultrasound image diagnostic apparatus includes a box shaped apparatus main body 12 as a first housing, and a lid 14 as a second housing including a display panel 16 on a front face.” Wherein the display is seen as being on a first side of frame 12a, the edge of which is shown in annotated Fig. 1 below as a dashed line); and
a handle (22, 20) secured to a second side of the frame, the handle including a plurality of user input elements which, in use, control one or more operations of the mobile clinical viewing device in response to input received from a user (Para [0067], “An operating region 18 is formed on a near side than the hinge 30 on the upper face 12a of the apparatus main body 12, and at least one operating member such as a trackball, a dial, a button, etc. which can be operated by the user is provided on the operation region 18. A substantially square shaped gripping hole 20 is open in the substantial center of the operating region 18 and the hand of the user can be inserted through the gripping hole 20. In other words, the operating region 18 is provided so that the operating member is provided surrounding the gripping hole 20. Then, the user is able to grip a gripping portion 22 formed in front of the gripping hole 20 with the hand inserted through the gripping hole 20.” Wherein the handle is seen as being secured to a second side of the frame, the edge of which is circled and which is generally perpendicular to the first side (upper face 12a) to which the display is secured)


    PNG
    media_image1.png
    644
    517
    media_image1.png
    Greyscale

Wherein as shown above by the dotted arrow marking the edge of the top (first) side of the frame 12 to which the display 16 is secured and the generally perpendicular second side, the edge of which is circled, to which the handle is seen to be secured, and wherein the handle is shown to include user input elements and first and second portions, denoted with arrows.

With respect to claim 10, Nagase discloses in at least Fig. 1, the clinical data acquisition system of claim 9 wherein the handle has an ergonomic shape having one or more curved side regions sized to accommodate a user's hand or fingers (Para [0079], “The gripping hole 20 through which the hand of the user can be inserted is opened in the operating region 18.” Wherein the gripping hole 20 is seen as ergonomic in that it accommodates the shape of a human hand for improved gripping of the portable device).

the clinical data acquisition system of claim 9, wherein the mobile clinical viewing device includes a keyed probe connector, and the probe includes a cable having a keyed connector which is sized to fit into the keyed probe connector 

    PNG
    media_image4.png
    631
    484
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    806
    471
    media_image5.png
    Greyscale

Wherein the cable is seen to comprise a keyed probe connector only able to mate with the keyed connector of the main body in a horizontal direction, as consistent with applicants disclosure of a keyed connector and keyed probe connector.


With respect to claim 12, Nagase discloses in at least Fig. 1, the clinical data acquisition system of claim 9 wherein the at least one sensor of the probe includes an ultrasound sensor configured to acquire ultrasound data of the patient (Para [0066], “As shown in FIG. 1, a terminal (not shown) is provided on a right side face of the apparatus main body 12, and the terminal is configured so that a connector CN of ...an ultrasound probe P can be connected. With this, the ultrasound probe P transmits ultrasound (transmitting ultrasound) to a sample such as a live body (not shown), and the reflecting ultrasound (echo) reflected from the sample can be received.” Transmission and reception as described necessitates at least one ultrasound sensor).

With respect to claim 17, Nagase discloses in at least Fig. 1, an ultrasound system, comprising: 
an ultrasound probe (P) configured to acquire ultrasound data of a patient (Para [0066], “As shown in FIG. 1, ...an ultrasound probe P can be connected. With this, the ultrasound probe P transmits ultrasound (transmitting ultrasound) to a sample such as a live body (not shown), and the reflecting ultrasound (echo) reflected from the sample can be received.” Transmission and reception necessitates at least one ultrasound sensor); and 
a mobile clinical viewing device communicatively coupleable to the ultrasound probe (See Fig. 1 below, wherein the portable ultrasound device 10 is seen to be coupled to a probe), the mobile clinical viewing device including: 
a display (16) configured to display ultrasound images based on the acquired ultrasound data of the patient (Para [0004], “Conventionally, an ultrasound image diagnostic apparatus is known, where ultrasound is transmitted and received between a sample such as a live body, etc. with an ultrasound probe, ultrasound image data is generated based on a signal obtained from the received ultrasound, and an ultrasound image based on the above is displayed on an image display apparatus.”); and 
a handle (22, 20) coupled to a back side of the display, the handle including a plurality of user input elements configured to control one or more operations of the mobile clinical viewing device in response to input received from a user (Para [0067], “An operating region 18 is formed on a near side than the hinge 30 on the upper face 12a of the apparatus main body 12, and at least one operating member such as a trackball, a dial, a button, etc. which can be operated by the user is provided on the operation region 18. A substantially square shaped gripping hole 20 is open in the substantial center of the operating region 18 and the hand of the user can be inserted through the gripping hole 20. In other Wherein the handle is seen as being coupled to a backside of a display by hinge 30)

    PNG
    media_image6.png
    426
    481
    media_image6.png
    Greyscale

Wherein hinge 30 is indicated by the circle. 

With respect to claim 20, Nagase discloses in at least Fig. 1, the ultrasound system of claim 17 wherein the display has an inclination angle between 20 and 70 with respect to a surface when the device is placed on the surface with the handle in contact with the surface.

    PNG
    media_image3.png
    796
    563
    media_image3.png
    Greyscale

Wherein the display is on a hinge 30 (not labeled in Fig.), and wherein the display is seen to incline over a range of angles including between 20 and 70 degrees with respect to a surface on which it rests which is parallel to the bottom side of frame 12, with the handle necessarily also making contact with that surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2015/0141835).
	
With respect to claim 2, Nagase discloses in at least Figs. 1, 15, the mobile clinical viewing device of claim 1, further comprising a silicone overmold covering at least a portion of the frame ([0029], “the damage preventing body is formed from rubber or synthetic resin and the outer peripheral frame of the second housing is formed from metal.” Wherein the damage preventing body 45 is seen as covering at least a portion of frame 12a, and wherein the material composition of rubber or synthetic resin is seen as being functionally equivalent to silicone, See MPEP 2144.06(II) substituting equivalents known for the same purpose). In view of the teachings of a rubber or synthetic resin damage preventing body which is shown to be molded over a portion of the frame 12, it would have been obvious to those skilled prior to the effective filing date to provide damage preventing body 45 as silicone. Those skilled understand that this is a functional equivalent for the rubber or synthetic resin materials disclosed and would yield predictable results for damage prevention.

Claims 3, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2015/0141835), in view of Mander (US 2018/0021018). 


With respect to claim 3, Nagase discloses in at least Fig. 1, the mobile clinical viewing device of claim 1 wherein the handle includes a first portion secured to the second side of the frame, and a second portion on the first portion

    PNG
    media_image7.png
    657
    539
    media_image7.png
    Greyscale

Wherein the handle first and second portions are seen to be secured to a second side of the frame 12, and wherein a first portion of the handle is seen to be merged with a second portion of the handle. 
However, Nagase does not disclose the first and second portions including different materials.
In the similar field of portable ultrasound imaging devices, Mander discloses in at least Figs. 1B-C, the first and second portions including different materials (Para [0021], “FIG. 1B is an isometric side view and FIG. 1C is an isometric bottom view of the base unit 120 showing the handle region 130 in more detail…. The grip member 132 also includes a concave, elongated depression 134 that extends along a second interior edge 127f of the grip member 132. The depression 134 projects into the backside surface 123 and also into a portion of the grip member 132 toward the second interior edge 127f to receive a user's fingers for holding the base unit 120. In some embodiments, the grip member 132 can be covered with an elastomeric material or other surface treatment that also enhances the user's grip.”)

    PNG
    media_image8.png
    534
    687
    media_image8.png
    Greyscale

Wherein a first and second portion of a handle (grip member) is shown in Figs. 1B-C, and wherein the second portion (area within annotated rectangle of Fig. 1C) is a different material from the first portion of the handle. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the portable ultrasound apparatus of Nagase with a gripping portion of a handle covered with an elastomeric material (i.e., first and second materials of the handle) as disclosed by Mander. 
	The motivation being (Para [0021], “enhances the user's grip”) as disclosed by Mander. 

With respect to claim 6, Nagase teach in at least Fig. 1, the device of claim 1. 
However, Nagase does not teach wherein the plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element.
wherein the plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element (Para [0033], “In this embodiment, the user can use the slider feature 358 to modify the overall gain of the ultrasound scan. To decrease gain, for example, the user's thumb can touch the slider feature 358 and move in a curved, clockwise path across the slider. Alternatively, to increase gain the user's thumb can move in a curved, counter-clockwise path across the slider.”)

    PNG
    media_image9.png
    524
    732
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    473
    754
    media_image10.png
    Greyscale

Wherein the slider and “end exam” button are seen as being laterally spaced apart. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the portable ultrasound apparatus of Nagase with a thumbwheel/slider for making adjustments, and an “end exam” or “save image” button laterally spaced from the thumbwheel/slider as taught by Mander. 
	The motivation being (Para [0028], “The user can activate one or more controls positioned in the thumb control area 254 to control an ultrasound scan.”) 

With respect to claim 19, Nagase teaches the ultrasound system of claim 17. 
However, Nagase does not disclose wherein the plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element.
In the similar field of portable ultrasound imaging devices, Mander discloses in at least Figs. 1B-C and 3B wherein the plurality of user input elements includes a slider element and at least one button spaced laterally apart from the slider element (Para [0033], “In this embodiment, the user can use the slider feature 358 to modify the overall gain of the ultrasound scan. To decrease gain, for example, the user's thumb can touch the slider feature 358 and move in a curved, clockwise path across the slider. 

    PNG
    media_image9.png
    524
    732
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    473
    754
    media_image10.png
    Greyscale

Wherein the slider and “end exam” button are seen as being laterally spaced apart. 

	The motivation being (Para [0028], “The user can activate one or more controls positioned in the thumb control area 254 to control an ultrasound scan”). 


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2015/0141835), in view of Mander (US 2018/0021018) as applied to claim 3, and further in view of Nally (US 2020/0060649). 

With respect to claim 4, the modified system of Nagase in view of Mander teaches, the mobile clinical viewing device of claim 3. 
However, the modified system of Nagase in view of Mander does not teach wherein the first portion of the handle is formed of aluminum.
In the similar field of portable ultrasound imaging devices, Nally teaches in at least Fig. 2A, wherein the first portion of the handle is formed of aluminum (Para [0023], “In other embodiments, the handle 112 and/or the upper and lower housings 211 and 215 can be made from other suitable materials known in the art. For example, in some embodiments the handle 112 can be made from a metal casting (e.g., an aluminum casting), and the upper and lower housings 211 and 215 can be made from injection molded plastic.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to further modify the ultrasound apparatus of Nagase  to include an aluminum handle as taught by Nally to improve similar devices (mobile/portable ultrasound apparatuses) in the same way. Those skilled understand that using light materials enhances portability, for example. 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2015/0141835), in view of Mander (US 2018/0021018), and further in view of Henderson (US 2016/0049066). 
	 
With respect to claim 5, the modified system of Nagase in view of Mander teaches, the mobile clinical viewing device of claim 3 and the second portion of the handle, as cited above with respect to claim 3. 
However, the modified system of Nagase in view of Mander does not teach the second portion of the handle is formed of overmolded silicone. 
In the similar field of portable ultrasound systems, Henderson teaches in at least Fig. 9 and 19, the second portion of the handle is formed of overmolded silicone (Para [0087], “Handle cutout 401 provides a space for a user's fingers and/or hand to grip the handle formed by handle cutout 401. In some embodiments, handle cutout 401 may be made of or coated in a gripping material. For example, handle cutout 401 may be coated in rubber.” Wherein a coating on the handle is seen as a second portion of a handle. The rubber coating cited is known to those skilled to be functionally equivalent to the claimed silicone, see MPEP 2144.06(II) substituting equivalents known for the same purpose).  

    PNG
    media_image11.png
    503
    694
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    467
    714
    media_image12.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified portable ultrasound apparatus of Nagase in view of Mander with a covering/overmold made up of silicone on a second portion of a handle as taught by Henderson. 
	The motivation being to provide improved grip to the user/operator, as implied by the cited passage referring to a “gripping material.” 


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2015/0141835), in view of Carter (US 2015/0327775). 

With respect to claim 13, Nagase teaches, the clinical data acquisition system of claim 12. 
However, Nagase does not teach wherein the at least one sensor of the probe further includes an electrocardiogram (ECG) sensor configured to acquire ECG data of the patient, and an auscultation sensor configured to acquire auscultation data of the patient. 
In the similar field of medical examination apparatuses, Carter teaches wherein the at least one sensor of the probe further includes an electrocardiogram (ECG) sensor configured to acquire ECG data of the patient, and an auscultation sensor configured to acquire auscultation data of the patient (Abstract, “A pocket size instrument displays an ECG tracing on its screen simultaneously upon auscultation of the heart”; (Para [0061], “A patient contact surface 18 includes a sound diaphragm 22 and ECG removable electrodes 24 (FIG. 4)”; (Para [0028], “it will be understood that an electronic stethoscope having a sound/vibration sensor or transducer for providing an electrical signal to amplify, and earpieces responsive to the amplified signal for producing sound for diagnostic or monitoring purposes, may also be used.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the portable ultrasound apparatus of Nagase with an ECG and audio sensor for monitoring or diagnosing heart function as taught by Carter. 
	The motivation being (Abstract, “Many common non-invasive examinations and tests can be performed without the need for a multiplicity of devices.”) as taught by Carter. 

With respect to claim 14, the modified system of Nagase in view of Carter teaches the clinical data acquisition system of claim 13, HoweHowherein the display of the mobile clinical device is configured to display data representative of at least one of the acquired ultrasound data, the ECG data, or the auscultation data (Para [0075], “... the ultrasound diagnostic image is viewed...while performing diagnosis, the display state of the display panel 16 can be easily viewed and the visibility of the display panel is enhanced.”). It is additionally noted that the display of Nagase is capable of displaying any data, within reason.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2015/0141835), in view of Carter (US 2015/0327775), as applied to claims 13 and 14, and further in view of Mander (US 2018/0021018). 

With respect to claim 15, the modified portable ultrasound apparatus of Nagase in view of Carter teaches, the clinical data acquisition system of claim 14. 
However,  the modified portable ultrasound apparatus of Nagase in view of Carter does not teach, wherein the user input elements of the handle are configured to control one or more display settings of the data representative of the at least one of the acquired ultrasound data, the ECG data, or the auscultation data.
In the similar field of hand-held medical imaging systems, Mander discloses in at least Figs. 1B-C and 3C, wherein the user input elements of the handle are configured to control one or more display settings of the data representative of the at least one of the acquired ultrasound data, the ECG data, or the auscultation data (Para [0034], “In the illustrated embodiment, the processor presents a slider feature 369 adjacent the thumbwheel 356 and an overlaying feature 359 on the image of the image area 252. In one aspect of this embodiment, the user can assign a particular color to the region of interest, such as a region of high (H), medium (M), and/or low (L) blood flow.” Wherein the thumbwheel 356 and slider 369 are seen as being user input elements of the handle, and wherein they are seen as controlling the display setting of data representative of ultrasound data).

    PNG
    media_image10.png
    473
    754
    media_image10.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have further modified the portable ultrasound apparatus of Nagase with a thumbwheel/slider for controlling display settings of acquired ultrasound data as taught by Mander. 
	The motivation being (Para [0028], “The user can activate one or more controls positioned in the thumb control area 254 to control an ultrasound scan”) as taught by Mander. 

With respect to claim 16, the modified portable ultrasound apparatus of Nagase in view of Carter teaches, the clinical data acquisition system of claim 13.
However, the modified portable ultrasound apparatus of Nagase in view of Carter does not teach, wherein the display of the mobile clinical viewing device is configured to display a plurality of selectable icons respectively associated with one of the acquired ultrasound data, the ECG data, or the auscultation data, and the user input elements of the handle are configured to control the one or more operations of the mobile clinical viewing device via selective activation of the plurality of selectable icons.
In the similar field of hand-held medical imaging systems, Mander discloses in at least Figs. 1B-C and 3C, wherein the display of the mobile clinical viewing device is configured to display a plurality of selectable icons respectively associated with one of the acquired ultrasound data, the ECG data, or the auscultation data, and the user input elements of the handle are configured to control the one or more operations of the mobile clinical viewing device via selective activation of the plurality of selectable icons (Para [0028], “The user can activate one or more controls positioned in the thumb control area 254 to control an ultrasound scan. The user can use the active image area 252 to view the resultant ultrasound image. The graphical user interface 250 can also include a status bar 255 that contains, for example, text and/or graphics corresponding to a status, such as the time and date, the device user, wireless signal strength, remaining battery life, and/or other information. For example, the status bar 255 in FIG. 2 includes text that identifies the “abdomen” as the target region of interest.”) 

    PNG
    media_image10.png
    473
    754
    media_image10.png
    Greyscale

Wherein Fig. 3B shows a plurality of icons for controlling the operation of the portable ultrasound device during the acquisition of ultrasound data. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have further modified the portable ultrasound apparatus of Nagase with a 
The motivation being (Para [0028], “The user can activate one or more controls positioned in the thumb control area 254 to control an ultrasound scan”) as taught by Mander. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2015/0141835), in view of Henderson (US 2016/0049066). 

With respect to claim 18, Nagase teaches, the ultrasound system of claim 17.
However, Nagase does not teach wherein a gripping surface of the handle of the mobile clinical viewing device includes a silicone overmold.
In the same field of portable ultrasound systems, Henderson teaches in at least Fig. 9 and 19, the second portion of the handle is formed of overmolded silicone (Para [0087], “Handle cutout 401 provides a space for a user's fingers and/or hand to grip the handle formed by handle cutout 401. In some embodiments, handle cutout 401 may be made of or coated in a gripping material. For example, handle cutout 401 may be coated in rubber.” Wherein the handle gripping zone is seen as a gripping surface of the handle. The rubber coating cited is known to those skilled to be functionally equivalent to the claimed silicone, see MPEP 2144.06(II) substituting equivalents known for the same purpose). 


    PNG
    media_image13.png
    378
    521
    media_image13.png
    Greyscale

    PNG
    media_image12.png
    467
    714
    media_image12.png
    Greyscale


	The motivation being to provide improved grip to the user/operator, as implied by the cited passage referring to a “gripping material.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SEAN V BLINDER/Examiner, Art Unit 3793          

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793